WESTERFIELD, J.
This is a suit on a promissory note. Tke defendant pleads payment. He is corroborated, in part, by the admission that the note was marked “paid” by plaintiff and mailed to defendant.
Tke sending of tke “paid note” is explained as a mistake. Several employees of the plaintiff company including the manager and cashier testified to that effect. There is no evidence to the contrary, other than tke admission referred to. There is a clear preponderance of evidence in favor of plaintiff, consequently the judgment appealed from must be, as it is hereby affirmed.